Exhibit 10.79

English Translation of Chinese Language Agreement

Equity Interest Pledge Agreement

This Equity Interest Pledge Agreement (this “Agreement”) has been executed by
and among the following parties on March 3, 2009 in Beijing, the People’s
Republic of China (“China” or the “PRC”):

1. Pledgee: Beijing Pypo Technology Group Company Limited (hereinafter the
“Pledgee” or “Party A”)

2. Pledgor: Beijing Feijie Investment Co., Ltd. (hereinafter the “Pledgor” or
“Party B”)

3. Company of Which the Equity Interest Is Pledged: Beijing Dongdian Infinity
Technology Co., Ltd. (hereinafter “Party C”)

The Pledgee, Pledgor and Party C are each hereinafter referred to individually
as a “Party” and collectively as the “Parties”.

WHEREAS:

 

1. Party C is a limited liability company registered in Beijing, China.

 

2. The Pledgee is a wholly foreign-owned enterprise registered in China. The
Pledgee and Party C wholly owned by the Pledgor have executed an Exclusive
Business Cooperation Agreement on July 28, 2008 (the “Exclusive Business
Cooperation Agreement”);

 

3. To ensure that Party C fully performs its obligations under the Exclusive
Business Cooperation Agreement and pay the consulting and service fees
thereunder to the Pledgee when the same become due, the Pledgor hereby pledges
to the Pledgee all of the equity interest he holds in Party C as security;

 

4. The Pledgor contributes RMB50,000,000 to the registered capital of Party C
and holds 100% of the equity interest in Party C.

 

5. Party C hereby confirms the rights and obligations of the Pledgee and Pledgor
hereunder and is willing to provide assistance to register the pledge hereunder
as necessary.

In order to perform the terms of the Exclusive Business Cooperation Agreement,
the Parties have mutually agreed to execute this Agreement upon the following
terms:

1. The Pledge and Subject Matter of the Pledge

1.1 As collateral security for the prompt and complete payment when due (whether
at stated maturity, by acceleration or otherwise) of any or all the payments due
by Party C, including without limitation to the consulting and services fees
payable to the Pledgee under the Exclusive Business Cooperation Agreement, the
Pledgor hereby pledges to the Pledgee a first

 

1



--------------------------------------------------------------------------------

security interest in all of the Pledgor’s right, title and interest, whether now
owned or hereafter acquired by the Pledgor, in the equity interest of Party C.

1.2 The subject matter of the pledge hereunder shall be all the right, title and
interest held by the Pledgor in Party C, representing equity interest in Party C
in an amount of RMB 50,000,000.

2. Term of Pledge

2.1 The pledge shall become effective as of the date when the pledge of the
equity interest is registered with relevant administration for industry and
commerce (the “AIC”). The term of this pledge shall be 10 years.

2.2 In the event that the Exclusive Business Cooperation Agreement is extended,
upon the written confirmation of the Pledgee, the term of the pledge herein
shall be automatically extended to the same term of the Exclusive Business
Cooperation Agreement then applicable; in addition, if any obligation or payment
under the Exclusive Business Cooperation Agreement has not been fulfilled before
the expiration of the ten years’ term of this pledge, upon the written
confirmation of the Pledgee, the pledge shall be continuously valid and shall be
automatically expended until all the obligations and payments due under the
Exclusive Business Cooperation Agreement have been fulfilled by Party C.

3. Registration of the Pledge and Custody of Records for Equity Interest subject
to Pledge

3.1 All Parties hereby agree that the Pledgor and Party C shall register the
pledge in the shareholders’ register of Party C, and submit application to the
AIC for the registration of the pledge of the equity interest contemplated
herein. The Pledgor and Party C shall deliver the originals of the registration
documents (if any) to the Pledgee for its custody after the completion of the
registration of the pledge.

3.2 During the Term of Pledge set forth in this Agreement, the Pledgor shall
deliver to the Pledgee’s custody the capital contribution certificate for the
equity interest and the shareholders’ register containing the pledge. The
Pledgee shall have custody of such items during the entire Term of Pledge set
forth in this Agreement.

3.3 Pledgee shall have the right to collect dividends generated by the equity
interest during the Term of Pledge.

4. Exercise of Pledge

4.1 Pledgee may issue a notice of default to Pledgor when exercising the Pledge.

4.2 The Pledgee may exercise the right to enforce the pledge concurrently with
the issuance of the notice of default or at any time after the issuance of the
notice of default. Once the Pledgee elects to enforce the Pledge, the Pledgor
shall cease to be entitled to any rights or interests associated with the equity
interest.

4.3 In the event of default, Pledgee is entitled to dispose of the equity
interest pledged in accordance with and to the extent permitted by applicable
PRC laws. Pledgee has no obligation to account to Pledgor for proceeds of
disposition of the equity interest, and Pledgor hereby waives any rights it may
have to demand any such accounting from Pledgee; Likewise,

 

2



--------------------------------------------------------------------------------

in such circumstance Pledgor shall have no obligation to Pledgee for any
deficiency remaining after such disposition of the equity interest pledged.

4.4 When the Pledgee disposes of the pledge in accordance with this Agreement,
the Pledgor and Party C shall provide necessary assistance to enable the Pledgee
to enforce the pledge in accordance with this Agreement.

5. Termination

Upon the full payment of the consulting and service fees under the Exclusive
Business Cooperation Agreement and upon termination of Party C’s obligations
under the Exclusive Business Cooperation Agreement, this Agreement shall be
terminated, and Pledgee shall then cancel or terminate this Agreement as soon as
reasonably practicable.

6. Governing Law and Resolution of Disputes

6.1 The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of China.

6.2 In the event of any dispute with respect to the construction and performance
of this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the dispute
within 30 days after either Party’s request to the other Parties for resolution
of the dispute through negotiations, either Party may submit the relevant
dispute to the Beijing Arbitration Commission for arbitration, in accordance
with its Arbitration Rules. The arbitration shall be conducted in Beijing, and
the language used in arbitration shall be Chinese. The arbitration award shall
be final and binding on all Parties.

6.3 Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

7. Effectiveness

7.1 Any amendments, changes and supplements to this Agreement shall be in
writing and shall become effective upon completion of the governmental filing
procedures (if applicable) after the affixation of the signatures or seals of
the Parties.

7.2 This Agreement is written in Chinese in five copies. The Pledgor, the
Pledgee and Party C shall hold one copy respectively, and one copy shall be used
for AIC registration. Each copy of this Agreement shall have equal validity.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Equity Interest Pledge Agreement as of the date first above
written.

Party A: Beijing PYPO Technology Group Company Limited /s/

Party B: Beijing Feijie Investment Co., Ltd. /s/

Party C: Beijing Dongdian Infinity Technology Co., Ltd. /s/

 

4